Citation Nr: 1444969	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  11-27 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a higher (compensable) initial disability rating (evaluation) for erectile dysfunction.

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as anxiety and depression, including as secondary to service-connected erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Snabb, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from December 1972 to March 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which granted service connection for erectile dysfunction with a 0 percent (i.e., non-compensable) initial rating effective December 31, 2009, the day the original disability claim was received.  The Board has reviewed the Veteran's physical claims file, as well as the electronic files on the "Virtual VA" system, to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  The Veteran's erectile dysfunction is not productive of deformity of the penis.

2.  Special monthly compensation for loss of use of a creative organ has been in effect at the rate specified at 38 U.S.C.A. § 1114(k) from December 31, 2009, the date the claim for prostate cancer was received.

3.  The Veteran is not currently diagnosed with a disability manifesting anxiety or depression, or any other psychiatric disability. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for erectile dysfunction have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002);  38 C.F.R. §§ 3.159, 4.3, 4.7, 4.31, 4.115b, Diagnostic Code (DC) 7522 (2013).

2.  The criteria for service connection for an acquired psychiatric disorder, claimed as anxiety and depression, including as secondary to service-connected erectile dysfunction, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the February 2010 notice letter sent prior to the initial denial of the service connection claim for an acquired psychiatric disorder, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The RO further informed the Veteran how VA determined the disability rating and effective date once service connection is established. 

In this case, the Veteran has also challenged the initial disability rating assigned for the erectile dysfunction following the grant of service connection.  The U.S. Court of Appeals for Veterans Claims (Court) has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. at 490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Furthermore, under 38 C.F.R. 3.159(b)(3)(i), there is no duty to provide the Veteran with VCAA notice upon receipt of a Notice of Disagreement, such as in this case.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied. 

Regarding VA's duty to assist in claims development, the Board notes that the Veteran's complete service treatment records are of record.  Post-service treatment records adequately identified as relevant to the claims have been obtained, or otherwise submitted, and are associated with the record.  Additional pertinent VA treatment records found in the Virtual VA folder were considered by the Agency of Original Jurisdiction (AOJ) in the first instance.  Therefore, the Board concludes VA's duty to assist in obtaining records has been satisfied.  38 C.F.R. § 3.159(c).   
 
Also, the Veteran underwent VA medical examinations in connection with the appeal in July 2010.  The VA examiners provided medical opinions based on an accurate medical history, based on an interview of the Veteran, and review of the claims file.  In consideration thereof, the Board finds that the VA examiners had adequate facts and data regarding the history and current severity of the Veteran's disabilities when rendering the medical opinions.  There has been no assertion or indication of a material change in condition since the July 2010 VA examinations.    For these reasons, the Board finds that the VA medical examinations and medical opinions are adequate, and no further medical examination or medical opinion is needed.   

In his August 2010 Notice of Disagreement, the Veteran contends that the July 2010 VA medical examination for erectile dysfunction was inadequate because it was not very in-depth; however, the VA examiner's report shows that the examiner interviewed the Veteran, reviewed the claims file, conducted a physical examination, and made relevant clinical findings.  The VA examiner considered the Veteran's history of prostate cancer, report of erectile dysfunction, onset of symptoms of erectile dysfunction, treatment received for erectile dysfunction, and current symptoms and manifestations of erectile dysfunction.  There is no indication that the Veteran did not receive a thorough examination or that any pertinent information was not considered; therefore, the July 2010 VA medical examination is adequate for rating purposes, and no further examination is needed.

Given the foregoing, the Board finds that the Veteran has been provided with proper notice and all relevant facts have been properly and sufficiently developed in this appeal.  No further notice or development is required; therefore, the Board will proceed with review.

Disability Rating Criteria

Disability ratings for each service-connected disability are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 
38 C.F.R. §§ 4.1 and 4.2 (2013), which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

In an appeal for a higher original rating after an initial award of service connection, all the evidence submitted in support of a veteran's claim is to be considered.  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.

Disability Rating Analysis for Erectile Dysfunction

For the entire initial rating period, erectile dysfunction is rated at 0 percent under the criteria at 38 C.F.R. § 4.115b, DC 7522 for penis deformity with loss of erectile power. 

Under DC 7522, a single and maximum 20 percent rating is provided where the evidence shows deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b.  There is no schedular rating for loss of erectile power alone.  38 C.F.R. § 4.31 (2013).  Under DC 7522, the loss of erectile power without penis deformity does not warrant a compensable rating.  Regarding compensation for loss of erectile power, the Board notes that the Veteran is already receiving special monthly compensation for loss of use of a creative organ.  See 38 C.F.R. § 4.115b.  Special monthly compensation has been in effect at the rate specified at 38 U.S.C.A. § 1114(k) from the date the claim for prostate cancer was received (i.e., December 31, 2009).  

The Board finds that the evidence of record, lay and medical, shows that there is no deformity of the penis; therefore, a 20 percent schedular rating under DC 7522 is not warranted.  The July 2010 VA examination included a physical examination of the penis, which showed a normal penis with no indication of a deformity.  VA medical center treatment records are also absent any indication of deformity of the penis.  The Veteran does not contend any physical deformity of the penis.  Thus, the Board finds that a compensable evaluation is not warranted under DC 7522 for erectile dysfunction. 

In the August 2010 Notice of Disagreement, the Veteran contends that the symptoms of partial erection and loss of feeling should be considered as analogous to a penile deformity.  Deformity is defined as the distortion of any part or general disfigurement of the body.  Dorland's Illustrated Medical Dictionary 478 (32nd ed. 2012).  After consideration of the symptoms and impairment described by the Veteran, the medical definition of deformity, and that the schedular rating criteria provide specifically identifies not only penile deformity but also loss of erectile power, the Board finds that the symptoms of partial erection and loss of feeling are not analogous to deformities.  Neither partial erection nor loss of feeling constitute distortion or disfigurement of the penis.  

The Board also finds that partial erection and loss of feeling have already been considered under Diagnostic Code 7522 and rated as part of loss of erectile power.  The symptoms of partial erection and loss of feeling are encompassed in the schedular criterion of loss of erectile power.  The Board further notes that the Veteran is receiving special monthly compensation for loss of use of a creative organ.  See 38 C.F.R. § 4.115b. 

For these reasons, the Board finds that a preponderance of the evidence is against the appeal for a compensable evaluation, in excess of 0 percent, for erectile dysfunction, and the appeal must be denied.  Because the preponderance of the evidence is against the appeal, the benefit of the doubt doctrine is not for application. See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Referral Analysis

The Board has considered whether the initial rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under 
Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are adequate, the analysis does not need to proceed any further.

In this case, the Board does not find any symptoms or functional impairment that are not already encompassed by the schedular 0 percent rating under DC 7522.  In this case, the Veteran's erectile dysfunction has manifested symptoms of loss of erectile power.  The 20 percent schedular rating contemplates loss of erectile power when there is also penile deformity.  38 C.F.R. § 4.115b, DC 7522.  In the absence of penile deformity, a 0 percent rating is warranted.  38 C.F.R. § 4.31.  The Veteran is in receipt of special monthly compensation for loss of use of a creative organ.  For these reasons, the schedular rating criteria are adequate to rate the Veteran's service-connected erectile dysfunction, and no extraschedular referral under 38 C.F.R. § 3.321(b) for this disability is warranted.    
  
According to Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. 
Aug. 6, 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the 
service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  
	
In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple
service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one 
service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Consideration of TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an initial or increased rating claim when such claim is expressly raised by a veteran or reasonably raised by the record.  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to erectile dysfunction.  Rather, at the July 2010 VA examinations, the Veteran reported that he was employed as a yacht mechanic and was working half-time, like his fellow employees, because of the recession.  The Veteran is not alleging that he is, or was at any time, unemployable due to his erectile dysfunction.  For these reasons, the Board finds that the issue of entitlement to a TDIU has neither been raised by the Veteran nor the record in this case.

Service Connection for Psychiatric Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

The Veteran is not diagnosed with a psychiatric disorder and there is no history of a psychosis (a "chronic disease" listed under 38 C.F.R. § 3.309(a)); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable to this claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layperson is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson v. Shinseki, 
581 F. 3d 1313, 1316 (Fed. Cir. 2009) (recognizing that, under 38 U.S.C.A. 
§ 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layman is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); 
38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).

In this case, the Veteran contends that he has current anxiety and depression as secondary to his service-connected prostate cancer.  This is the basis of the Veteran's claim for (secondary) service connection for an acquired psychiatric disorder.  

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that the Veteran has a current psychiatric disability, to include a diagnosed disorder manifesting symptoms of anxiety or depression.  The Veteran reported excessive worry due to personal problems at the February 1976 separation examination, but the examiner evaluated the Veteran as normal psychiatrically.  There are no other reports of psychiatric symptoms during service.  Also, after reviewing the record and examining the Veteran, the July 2010 VA medical examiner acknowledged that impotence from the prostatectomy had clearly created stress; however, the VA medical examiner opined that, although there were some mild symptoms of depression and worry, there were no current symptoms of sufficient severity to warrant a psychiatric diagnosis.  Post-service treatment records are absent any psychiatric diagnosis from a competent mental health professional, and show negative depression screens in April 2012 and October 2009.  

Although the Veteran, as a lay person, is competent to report any psychiatric symptoms he has experienced, he is not competent to diagnose a psychiatric  disorder, because that requires medical expertise and falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The DSM-IV cautions that the "proper use of these criteria requires specialized clinical training that provides both a body of knowledge and clinical skills."  The "purpose of DSM-IV is to provide clear descriptions of diagnostic categories in order to enable clinicians and investigators to diagnose" various mental disorders.  After evaluating the Veteran, VA mental health care providers who have training in psychiatric matters have determined that the Veteran does not have a psychiatric disorder.  Consequently, the Veteran's lay diagnosis of depression and anxiety is of no significant probative value and is outweighed by the competent evidence of record showing no psychiatric disorder diagnosis.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Because the weight of the evidence does not show a currently diagnosed 

psychiatric disorder, the preponderance of the evidence is against the claim for service connection for a psychiatric disorder, claimed as anxiety and depression, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

A higher (compensable) initial disability rating for erectile dysfunction is denied.

Service connection for an acquired psychiatric disorder, claimed as anxiety and depression, including as secondary to service-connected erectile dysfunction, is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


